Exhibit ELBIT IMAGING LTD. ANNOUNCES FIRSTQUARTER RESULTS FOR Tel Aviv, Israel, May 29, 2008, Elbit Imaging Ltd. (NASDAQ: EMITF) ("EI" or the "Company") today announced its results for the first quarter of 2008. Loss for the first quarter of 2008 amounted to NIS 3.5 million (approximately US$ 1.0 million) of which loss of NIS 27.3 million (approximately US$ 7.7 million) is attributable to the equity holders of the Company, while profit of NIS 23.8 million (approximately US$ 6.7 million) is attributable to minority interest.
